Citation Nr: 0524680	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  98-10 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The appellant and his brother testified 
at a hearing held at the RO before a Hearing Officer in July 
1998; a transcript of that hearing is of record.  The case 
was last before the Board in September 2003, when it was 
remanded for further development which has been 
satisfactorily completed.  


FINDINGS OF FACT

1.  The current claim was filed in April 1997.  

2.  The appellant's hepatitis C is due to illegal intravenous 
(IV) drug use.  


CONCLUSION OF LAW

The appellant's hepatitis C was not incurred or aggravated in 
the line of duty.  38 U.S.C.A. §§ 105, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO and the 
Appeals Management Center (AMC) have notified the appellant 
of the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence on his behalf, and the 
evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letters addressed to the appellant by the AMC dated 
May 13 and December 13, 2004.  In these letters, the AMC 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
that claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform 
the AMC of any additional evidence which he thought would 
support his claim, so that the AMC could attempt to obtain 
this additional evidence for him.  Moreover, he was 
specifically asked to submit all relevant evidence in his 
possession in the December 2004 letter.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claim, and 
extensive VA and private medical records have been obtained.  
The AMC was unable to obtain the private medical records 
identified by the appellant in his June 2003 releases, as 
directed by the Board in its September 2003 remand, because 
those releases had expired and the appellant did not respond 
to the AMC's request for new releases pertaining to this 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

Neither the appellant nor his representative has identified 
any additional evidence which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such available evidence.  Likewise, the appellant's 
representative has not expressed dissatisfaction with the 
AMC's attempts to satisfy the Board's September 2003 
instructions.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue claim was initially 
adjudicated by the RO in July 1997, long before the enactment 
of the VCAA in November 2000.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the claim was readjudicated in May 
2005.  There is no indication or reason to believe that that 
the ultimate decision of the originating agency on the merits 
of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA properly 
processed the claim following compliance with the notice 
requirements of the VCAA and the implementing regulations and 
that any procedural errors in the development and 
consideration of the claim by the RO or the AMC were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in line of 
duty, during active service.  38 U.S.C.A. §§ 1110, 1131.  

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service, unless 
such injury or disease was the result of the veteran's own 
willful misconduct or (for claims filed after October 31, 
1990) was a result of his or her abuse of alcohol or drugs.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant served on active duty from July 1970 to 
December 1971.  In July 1971, the appellant was hospitalized 
at a military hospital in Korea for the treatment of viral 
hepatitis which apparently resolved.  It was reported at that 
time that, two months previously, the appellant had shared a 
needle with two friends to ingest LSD.  The appellant was 
subsequently hospitalized in October-November 1971 for the 
treatment of an overdose of barbiturates; he was again 
hospitalized in November-December 1971 for the same reason.  
He was eventually issued an undesirable discharge under 
other-than-honorable conditions in December 1971.  It was 
subsequently determined, in an Administrative Decision dated 
in November 1972, that the appellant's discharge from service 
in December 1971 did not occur under dishonorable conditions.  

The appellant currently has hepatitis C, which was initially 
diagnosed by a private physician in June 1997.  This private 
physician was of the opinion that the appellant developed 
hepatitis C while serving in the military in Korea.  
Subsequent private and VA medical records dating up through 
December 2000 document treatments for hepatitis C.  

At the July 1998 hearing at the RO, the appellant testified 
that he never shared a needle with others.  He indicated that 
the only time he ever injected drugs was in May or June 1971 
in Korea; that he was with two friends at that time, but that 
one of these friends, who was a medic, had brought a clean 
needle for each person to use.  The appellant also testified 
that he believed that his current hepatitis C originated in 
service, but he felt that it was directly caused by either 
his sexual relations with several women in Korea, or by the 
inoculations he received via air gun, or by some other means.  

In November 1999, the appellant was accorded a comprehensive 
VA examination by a medical expert who also thoroughly 
reviewed the historical material in the claims file, 
including the service medical records.  The appellant denied 
any history of blood transfusions, which was confirmed by the 
available medical records.  He admitted using a clean needle 
once while serving in Korea, but he denied any IV drug use 
before or after that one time.  When questioned, the 
appellant could not recall removing this needle from a 
sterilized cellophane wrapping, just that he was advised that 
this needle was clean.  The VA examiner observed that the 
service medical records contained entries which contradicted 
the appellant's claim of no pre-service drug use, and that 
there was a strong history of drug abuse and multiple sex 
partners.  Noting that hepatitis C is most commonly acquired 
either via blood transfusion or IV drug use, it was the 
opinion of this medical expert that the appellant contracted 
his current hepatitis C from IV drug use.  

The preponderance of the available evidence indicates that 
the appellant contracted his current hepatitis C from IV drug 
use with an unclean needle during his active service in 1971, 
whether or not this needle was shared with others.  The 
appellant's theories concerning a different etiology for this 
disease are totally speculative in nature and contradict the 
available medical evidence.  Moreover, under the controlling 
statutory and regulatory law, hepatitis C contracted as a 
result of illegal drug use cannot be viewed as being incurred 
in the line of duty.  See 38 U.S.C.A. § 105.  Therefore, 
service connection for hepatitis C is not legally appropriate 
in this case, and the appeal must be denied.  


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


